3




            OFFICE   OF THE ATTORNEY GENERAL      OF TEXAS
                               AUSTIN
  GROVER  SELLERS
  ATTORNEY GENERAL




      HonoraI3Xq.&tyneBatterfle$d, Commlesloner
,.'Y:
  .: Flremn's pm8ion Commls8loa
      P. 0. BOX wfjg
      Awtla, TeioS

     Dear Slrt




                                                                        ,




                                               uesting an opin-
     ion,from   this de

                                            ortages in the
                                       aondltlona.,aam
                                       to work overtime
                                      ment are -not requlr-
                                       ertlme lb paid on
                                        flremn vho work
                                      oa'the basis oi~thelv
                           r should they pay into it ou the
                           erg plus the overtime?"
                           retoiore advised by this department in
                           3 aa follovrr

                "Miter a aonslderatlon of the bill 88 a
           vhole, the purposes OS the Aat and the manner
           of carrying out the provis.lonathereof, ve are
           of the oplnlon that it vaa the intention OS the
           I,eglslatureto repulre the payments to be made
           on the basis of the aompewlatioa aotutilg re-
           ceived by the fireman/"
Hohorable Bay&       gatterilbld, page 2



          fMOi&C a8 the iaate vhlch invoked O~lnloa O-4323
were lom6vhat different from those aontrlnud in your later
request vu have again uxamined the provlelane  o? Howe
Bill 24, Paty-fifth Legl8lature, 1937, aommonly kuovn ae
the Mate Plrercmfe Wellsf 6ad Retlreurat Law.

          We find nothing therela oomtalnud vhleh would
ohango   our
           oplnlou   ae preoiouely state+     tleatlon 10 of
thl6 A6t ir g-ted ln our earlla oplnlon and porldue          that
the'dedwtlclrs are to be made iron thu member’s ealar_lor
                thy  overtIn    pay reoelred by e fireron, G
                    1583 of thu Pea&l Cade, must be uoaelder-
ed a part of his ralary     or uampu~8atlon aocordlng to the
well reoognlxed de~lnltlolrsof those words 6e set out Zn          I
our eaPlier oplnl.oa.

          Pour attentloo is also d%reoted to .thledepart-
ment's oplnioa Ro. O-4787, vhereln we held:

           “Fireman B, who reoeivee     a salary of $lOO.OO
      per month a6 a paid fireman, and In addition la
      pemlttedto   live ln th6 Sire station with hle~
      folpilywithout payment of rent, rhould aontolbute
      to the~ftmhupon the b6ele OS hle iull,oaapenea-
      tion - 88bPy, @US runt --land th6 lo&al Board
    . ehould d6turmlM the 6Mou&t.a66ord%ng to the fair :
      and recuon6ble runtal va&ieof th6 querture        sup- '
      &&tud t0 thU~~firUmak¶.This 18 a faot inquiry by/
      the Board to be dstulml.wd   upon   pert,inunt uvi-
      &MS   to be hard   6nd UOWldured by it.'

               Tru8tlng this fully ans~ere your inquiry, vu are
                                           v6Fy truly yallre




                                     BY    /J. 3. 68-L   6b-0-k-a
                                              H. T. Bob Don6hue